DETAILED ACTION
	In RCE filed on 01/27/2021 Claims 1- 10 are pending. Claim 1 is currently amended. Claims 1- 10 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Allowable Subject Matter
Claims 1- 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an upright concrete wall panel form apparatus comprising: a back panel form secured to a base in an upright position; a plurality of spaced apart movable tracks guided by said plurality of spaced apart fixed tracks, with each movable track configured as an I-beam and carrying front and  rear rollers coupled to and centered on an underside of the I-beam within the guide channel and in direct contact with the base, with each C-shaped rail carrying a plurality of guide rollers in direct contact with an upper surface of a lower portion of the I-beam opposite the underside of the I-beam.

However, neither Di Cesare nor Karlsson teach or suggest the spaced apart tracks carrying front and rear rollers coupled to and centered to an underside of the I-beam within the guide channel and in direct contact with the base, with each C-shaped rail carrying a plurality of guide rollers in direct contact with an upper surface of a lower portion of the I-beam opposite the underside of the I-beam. 
USP 3774548 (“Borst”) teaches a somewhat similar configuration to the claimed plurality of spaced apart movable tracks (See Figs. 5, 12, 17, 21). However, the tracks described in Borst are intended for suspending electrical driven trolley devices and not directed to concrete forms. As such, the Examiner concludes that Borst is non-analogous art and cannot be relied on for obviousness under 35 U.S.C. § 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744